IN THE SUPREME COURT OF TEXAS

                                 No. 09-0187

      IN RE  MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.; FIXED INCOME
  SECURITIES, INC. F/K/A FIXED INCOME SECURITIES, L.P.; STERLING RESOURCES,
      INC.; STERLING MANAGEMENT, L.L.C.; SCOTT COLYER; AND LISA COLYER

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief, filed March 5,  2009,  is
granted.   The Order Granting Plaintiff's Amended Motion  to  Compel,  dated
February 12, 2009, in Cause No. 08-02644-F, styled Dennis  Marlin  v.  Fixed
Income Securities,  Inc.  f/k/a  Fixed  Income  Securities,  L.P.,  Sterling
Resources, Inc., Sterling Management, L.L.C., Merrill Lynch,  Pierce  Fenner
& Smith, Incorporated, Scott Colyer, and Lisa Colyer, in the 116th  District
Court of Dallas County, Texas, is  stayed  pending  further  order  of  this
Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., March 23, 2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this March 12, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk